Title: To Thomas Jefferson from Anonymous, [before 3 March 1801]
From: Unknown
To: Jefferson, Thomas



[before 3 Mch. 1801]

   As the subject of this letter is delicate, I rely on your knowledge of the hand writing.
  In this moment when so many personal and official vexations are brought to bear on persons in every grade of public station I consider it as a duty to inform you that casual circumstances have given me reason to expect, that  will make an application to you at sometime after the 3d. of March. I presume it will be made personal,  but whether in writing or otherwise, I have no ground for an opinion. A person, who is wrong, is not always the less urgent for answers, which will exculpate him. A person, who is right as to intentions but who has been deceived, is often urgent for such answers. In every case of such applications, it is a duty of a goodman, citizen and officer to enable those who have been long engaged in the most arduous duties and trying times to meet calmly and with preparation such persons. It is a sense of this duty which occasions me trouble you with this communication. Papers, Memories, and other circumstances necessary in such a case are now at your hand, and may not be so then. 
